         Case 3:20-cv-02731-VC Document 942-1 Filed 01/03/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA

                                     SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,             )   CASE NO. 3:20-cv-02731-VC
                                                 )
        Plaintiffs,                              )   SUPPLEMENTAL DECLARATION OF
                                                 )   ASSISTANT FIELD OFFICE DIRECTOR
   v.                                            )   JOHNNY BAILEY IN SUPPORT OF FEDERAL
                                                 )   DEFENDANTS’ OPPOSITION TO
DAVID JENNINGS, et al.,                          )   PLAINTIFFS’ MOTION FOR TEMPORARY
                                                 )   RESTRAINING ORDER
        Defendants.                              )
                                                 )


        I, Johnny Bailey, make the following statements under oath and subject to penalty of perjury:

        1.      I am an Assistant Field Office Director (“AFOD”) with the Department of Homeland
Security (“DHS”), Immigration and Customs Enforcement (“ICE”), Enforcement and Removal
Operations (“ERO”), in the San Francisco Field Office (“ERO San Francisco”). I have held this position
since August 2016. I am currently assigned to the Sacramento Sub-Office within ERO San Francisco,
which is responsible for oversight of the ICE detainees held at Yuba County Jail (“YCJ”) in Marysville,
California. Among my responsibilities as an AFOD, I oversee the management of the detained docket
for the aliens who are detained at YCJ. I have worked in various other positions within ICE since 2006.
        2.      This declaration is based upon my personal and professional knowledge and information,

belief, reasonable inquiry, and review of information obtained from various records, systems, databases,

other DHS employees, employees of DHS contract facilities, and information portals maintained and

relied upon by DHS in the regular course of business.

        3.      My prior declaration of December 23, 2020, paragraph 9, stated that “[b]ased on YCJ

information made available to me, there are currently 78 detainees who have tested positive for

COVID.” The following day I learned that the YCJ information given to me relating to the total number

of detainees who had tested positive for COVID-19 as of December 23, 2020 was inaccurate. I also

learned that the mistake on the part of YCJ was inadvertent, and thus, my statement in my declaration
was inadvertent and not intended to mislead the court. YCJ later corrected the total number of detainees


DECLARATION OF ASSISTANT FIELD OFFICE DIRECTOR JOHNNY BAILEY
No. 3:20-cv-02731-VC                        1
        Case 3:20-cv-02731-VC Document 942-1 Filed 01/03/21 Page 2 of 2




who tested positive for COVID-19 as of December 23, 2020 to be 75. That corrected information was

confirmed by the ICE Field Office Medical Coordinator. I have been advised that government counsel

notified the court of the discrepancy in a December 24, 2020 filing and corrected the number.

       I affirm under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief. Executed at El Dorado Hills, California.



DATED: January 3, 2021




                                             Johnny Bailey




DECLARATION OF ASSISTANT FIELD OFFICE DIRECTOR JOHNNY BAILEY
No. 3:20-cv-02731-VC                        2
